 USDC IN/ND case 3:20-cv-00183-JD-MGG document 3 filed 04/30/20 page 1 of 3


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 LEONARD VARCADIPANE,

                       Plaintiff,

                      v.                           CAUSE NO.: 3:20-CV-183-JD-MGG

 RON NEAL, et al.,

                      Defendants.

                                    OPINION AND ORDER

       Leonard Varcadipane, a prisoner without a lawyer, filed a complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review

the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief. “In order to state a claim under [42 U.S.C.]

§ 1983 a plaintiff must allege: (1) that defendants deprived him of a federal

constitutional right; and (2) that the defendants acted under color of state law.” Savory

v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       In the complaint, Varcadipane alleges that, on February 7, 2019, he discovered a

mouse in his commissary bag at the Indiana State Prison. He submitted grievances

regarding this issue to Warden Neal on multiple occasions. He also had a mouse in his
 USDC IN/ND case 3:20-cv-00183-JD-MGG document 3 filed 04/30/20 page 2 of 3


bed as he was sleeping. Based on these allegations, he asserts an unconstitutional

conditions of confinement claim against the defendants. The Eighth Amendment

entitles inmates to adequate food, clothing, shelter, bedding, hygiene materials, and

sanitation. Knight v. Wiseman, 590 F.3d 458, 463 (7th Cir. 2009); Gillis v. Litscher, 468 F.3d

488, 493 (7th Cir. 2006).To proceed on an Eighth Amendment conditions of confinement

claim, a plaintiff must allege a deprivation that is “sufficiently serious” so that “a prison

official’s act results in the denial of the minimal civilized measure of life’s necessities.”

Farmer v. Brennan, 511 U.S. 825, 834 (1994). In other words, “extreme deprivations are

required to make out a conditions-of-confinement claim.” Delaney v. DeTella, 256 F.3d

679, 683 (7th Cir. 2001). Though they may have been unpleasant, the two encounters

with mice described in the complaint do not suggest that Varcadipane was subjected to

an extreme deprivation. See Smith v. Dart, 803 F.3d 304, 312 (7th Cir. 2015) (mere

presence of rodents and insects insufficient); Sain v. Wood, 512 F.3d 886, 894 (7th Cir.

2008) (mere presence of cockroaches and two insect bites over six years insufficient).

Therefore, Varcadipane may not proceed on this complaint.

       Nevertheless, the court will give Varcadipane an opportunity to file an amended

complaint. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). If he chooses to file an

amended complaint, he must put the case number of this case on it, which is on the first

page of this order. However, he should only file an amended complaint if he believes he

can address the deficiencies set forth in this order and if he believes he can explain how

the defendants were personally involved with his claims.

       For these reasons, the court:


                                               2
 USDC IN/ND case 3:20-cv-00183-JD-MGG document 3 filed 04/30/20 page 3 of 3


      (1) GRANTS Leonard Varcadipane, until May 29, 2020, to file an amended

complaint; and

      (2) CAUTIONS Leonard Varcadipane that, if he does not respond by that

deadline, this case will be dismissed without further notice.

      SO ORDERED on April 30, 2020

                                                    /s/JON E. DEGUILIO
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            3
